Exhibit 10.5

THIRD AMENDMENT TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

This Third Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”), is dated as of December 17, 2012 (the “Effective Date”) by and
among HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (the
“Borrower”), the several financial institutions party to the Loan Agreement (as
defined below) as lenders (the “Lenders”), and UNION BANK, N.A., as a Lender and
as agent for the Lenders (in such capacity, the “Agent”).

BACKGROUND

A. Borrower, the Lenders and Agent are parties to the Amended and Restated Loan
and Security Agreement, dated as of November 2, 2011, as amended, modified,
supplemented, extended or restated from time to time, including by the First
Amendment to Amended and Restated Loan and Security Agreement dated as of
March 30, 2012 and the Second Amendment to Amended and Restated Loan and
Security Agreement dated as of September 17, 2012 (collectively, the “Loan
Agreement”), pursuant to which the Lenders have agreed, subject to and on the
terms and conditions set forth therein, to make certain loans and other credit
accommodations to or for the benefit of Borrower.

B. ROYAL BANK OF CANADA (“Royal Bank”) is a Lender under the Loan Agreement with
an existing Commitment under the Loan Agreement of Twenty-Five Million Dollars
($25,000,000). Borrower and Royal Bank have jointly requested that the Royal
Bank Commitment be terminated, and Borrower has requested that the total
Commitments and the Maximum Amount under the Loan Agreement be reduced to Thirty
Million Dollars ($30,000,000).

C. Union Bank, as Agent and a Lender, is willing to permit the Royal Bank
Commitment to be terminated on and subject to the terms set forth herein, and
the parties desire to amend the Loan Agreement to effect such termination in
accordance with the terms, and subject to the conditions, set forth herein.

AGREEMENT

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

1. Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by the Agent and each Lender in agreeing
to the terms of this Amendment. Any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Loan Agreement.

2. Representations and Warranties. Borrower represents and warrants to, and
covenants and agrees for the benefit of, the Agent and each Lender that:

a. the representations and warranties of Borrower set forth in the Loan
Agreement and each other Loan Document were true, correct and complete when
made, and remain true, correct and complete in all material respects as of the
date hereof (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they are true, correct and complete in
all material respects as of such earlier date); provided that the foregoing
materiality qualifications shall not apply to any representations or warranties
that are qualified by materiality in the text thereof, which representations and
warranties shall be true in all respects;



--------------------------------------------------------------------------------

b. Borrower has the authority to execute this Amendment and the execution,
delivery, and performance by Borrower of this Amendment and the other documents,
instruments and agreements delivered or to be delivered in connection herewith
(i) are within the corporate powers of Borrower and have been duly authorized by
all necessary corporate action on the part of Borrower, (ii) do not require any
governmental or third party consents, except those which have been duly obtained
and are in full force and effect, (iii) do not and will not conflict with any
Applicable Law or Borrower’s articles of incorporation, bylaws, minutes or
resolutions, (iv) after giving effect to this Amendment, do not result in any
breach of or constitute a default under any agreement or instrument to which
Borrower or any of its Subsidiaries is a party or by which they or any of their
respective properties are bound, and (v) do not result in or require the
creation or imposition of any mortgage, deed of trust, pledge, Lien, security
interest or other charge or encumbrance of any nature upon any of the assets or
properties of Borrower or any of its Subsidiaries;

c. this Amendment and the other certificates, instruments, documents and
agreements delivered or to be delivered by Borrower in connection herewith have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws of general application affecting the rights and remedies of
creditors, (ii) enforcement may be subject to general principles of equity, and
(iii) the availability of the remedies of specific performance and injunctive
relief may be subject to the discretion of the court before which any
proceedings for such remedies may be brought;

d. no event has occurred or failed to occur, and after giving effect to this
Amendment will occur, that is, or, with notice or lapse of time or both would
constitute, a Default, an Event of Default, or a breach or failure of any
condition under any Loan Document; and

e. after giving effect to this Amendment, Borrower has no offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to its liabilities, obligations and indebtedness arising under or in
connection with the Loan Agreement or any of the other Loan Documents.

3. Termination of Royal Bank Commitment. Subject to and on the terms and
conditions set forth herein, the Commitment of Royal Bank is hereby terminated
with an effective date of December 17, 2012 (the “Effective Date”). It is the
intent of the parties hereto that the Commitment of Royal Bank shall, as of the
Effective Date, be reduced to Zero Dollars ($0.00) and Royal Bank shall
relinquish its rights and be released from its obligations under the Loan
Agreement; provided, that Royal Bank shall not relinquish its rights under
Sections 1.5(b), 1.11, 10, 11.3 and 11.4 of the Loan Agreement to the extent
such rights relate to the time prior to the Effective Date. Royal Bank hereby
confirms that there are no outstanding Obligations owing to Royal Bank under the
Loan Agreement or the other Loan Documents other than the obligation of Borrower
to pay to Royal Bank its Pro Rata Share of the accrued and unpaid Unused Line
Fee under Section 1.05(b) of the Loan Agreement through the Effective Date.
Notwithstanding the forgoing, the parties hereto agree that payment of any
amounts to Royal Bank pursuant to Sections 1.5(b), 1.11, 10, 11.3 and 11.4 of
the Loan Agreement, including the accrued Unused Line Fee on its Commitment
through the Effective Date, shall not be a condition precedent to the
termination of Royal Bank’s Commitment or the effectiveness of this Amendment,
which Unused Line Fee on Royal Bank’s Commitment shall be paid in due course at
the time required under Section 1.5(b) of the Loan Agreement. Notwithstanding
anything to the contrary set forth herein or in any other Loan Document, the
termination of the Royal Bank Commitment shall not release Royal Bank from any
of its indemnification or reimbursement obligations in favor of the Agent which
relate to the time prior to the Effective Date, or impair any of Agent’s rights
with respect thereto, including without limitation such

 

2



--------------------------------------------------------------------------------

obligations arising under Section 1.11(f) or 8.7 of the Loan Agreement, which
obligations, liabilities and rights shall continue. For the sake of clarity, the
parties acknowledge and agree that as of the Effective Date, Union Bank shall be
the sole Lender under the Loan Agreement and its Pro Rata Share from and after
the Effective Date shall be 100%. Royal Bank agrees to execute and deliver such
other instruments, and take such other action, as the Agent may reasonably
request in connection with the termination of Royal Bank’s Commitment as
contemplated by this Amendment.

4. Amendments to Loan Agreement.

a. Schedule A to the Loan Agreement is hereby amended by amending and restating,
or adding, the following definitions to read as follows:

“Commitment” means (a) as to any Lender, the aggregate commitment of such Lender
to make Loans as set forth in Schedule C or in the most recent Assignment
Agreement executed by such Lender, as the same may be reduced or increased from
time to time pursuant to this Agreement or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 8.1 and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Loans,
which aggregate commitment shall be Thirty Million Dollars ($30,000,000) as of
December 17, 2012, as such amount may be adjusted, if at all, from time to time
in accordance with this Agreement.

“Maximum Amount” means Thirty Million Dollars ($30,000,000) as reduced or
increased from time to time pursuant to the terms of this Agreement.

b. Schedule C to the Loan Agreement is hereby amended and replaced in its
entirety with Schedule C attached hereto.

c. Schedule D to the Loan Agreement is hereby amended and replaced in its
entirety with Schedule D attached hereto.

5. Conditions Precedent. Borrower understands that this Amendment shall not be
effective and shall have no force or effect until each of the following
conditions precedent has been satisfied, or waived in writing by Agent (in
Agent’s sole discretion):

 

  a. Borrower and Royal Bank shall have duly executed and delivered to Agent
this Amendment;

 

  b. The representations and warranties of Borrower under the Loan Agreement,
the other Loan Documents and this Amendment, as applicable, shall be true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true, correct and complete in all material respects as of such
earlier date); provided that the foregoing materiality qualifications shall not
apply to any representations or warranties that are qualified by materiality in
the text thereof, which representations and warranties shall be true in all
respects;

 

  c.

Agent shall have received in immediately available funds, all out-of-pocket
costs and expenses (including reasonable attorneys’ fees and costs) incurred by
Agent in connection with this Amendment and the transactions contemplated hereby
and invoiced to Borrower prior to the date on which this Amendment is otherwise
to become effective; provided that the failure to invoice any such amounts to
Borrower

 

3



--------------------------------------------------------------------------------

  prior to such date shall not preclude Agent from seeking reimbursement of such
amounts, or excuse Borrower from paying or reimbursing such amounts, following
the effective date of this Amendment; and

 

  d. Agent shall have received such other documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate.

6. Ratification and Confirmation of Loan Documents. Except as expressly set
forth in Sections 3 and 4 hereof, the execution, delivery, and performance of
this Amendment shall not alter, modify, amend, or in any way affect any of the
terms, conditions, obligations, covenants, or agreements contained in the Loan
Agreement or any other Loan Document, and shall not operate as a waiver of any
right, power, or remedy of Agent or any Lender under the Loan Agreement or any
other Loan Document. The Loan Agreement, all promissory notes, guaranties,
security agreements, and all other instruments, documents and agreements entered
into in connection with the Loan Agreement and each other Loan Document shall be
and remain in full force and effect in accordance with their respective terms
and hereby are ratified and confirmed by Borrower in all respects.

7. No Waivers. This Amendment: (a) in no way shall be deemed to be a consent or
an agreement on the part of Agent or any Lender to waive any covenant, liability
or obligation of Borrower, any guarantor or any third party or to waive any
right, power, or remedy of Agent or any Lender, except as expressly set forth
herein; (b) in no way shall be deemed to imply a willingness on the part of
Agent or any Lender to grant any similar or other future waivers or to agree to
any future consents, amendments or modifications to any of the terms and
conditions of the Loan Agreement or the other Loan Documents; (c) shall not in
any way, prejudice, limit, impair or otherwise affect any rights or remedies of
Agent or any Lender under the Loan Agreement or any of the other Loan Documents,
including, without limitation, Agent’s or any Lender’s right to demand strict
performance of Borrower’s liabilities and obligations to Agent and the Lenders
and the Obligations under the Loan Documents at all times; (d) in no way shall
obligate Agent or any Lender to make any future amendments, waivers, consents or
modifications to the Loan Agreement or any other Loan Document; and (e) is not a
continuing waiver with respect to any failure to perform any Obligation.
Borrower acknowledges and agrees that: (i) except as expressly set forth herein,
the Loan Agreement has not been amended or modified in any way by this
Amendment, except as expressly provided herein, (ii) neither Agent nor any
Lender waives any failure by Borrower to perform its Obligations under the Loan
Agreement or any of the other Loan Documents, and (iii) Agent and each Lender is
relying upon Borrower’s representations, warranties and agreements, as set forth
herein and in the Loan Documents in entering into this Amendment. Nothing in
this Amendment shall constitute a satisfaction of Borrower’s Obligations.

8. Miscellaneous. Borrower acknowledges and agrees that the representations and
warranties set forth herein are material inducements to Agent and the Lenders to
deliver this Amendment. This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, and their respective
permitted successors and assigns. This Amendment and the Loan Agreement shall be
read together as one document. No course of dealing on the part of Agent, the
Lenders or any of their respective officers, nor any failure or delay in the
exercise of any right by Agent or the Lenders, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. The failure at any time to require strict
performance by Borrower of any provision of the Loan Documents shall not affect
any right of Agent or the Lenders thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Agent and/or the Lenders, as applicable. No other Person shall be
entitled to claim any right or benefit hereunder, including, without limitation,
the status of a third party beneficiary hereunder. This Amendment shall be
governed by and construed in accordance with the laws of the State of California
without reference to conflicts of law rules. If any provision of this Amendment
or any of the

 

4



--------------------------------------------------------------------------------

other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that portion shall be deemed severed
herefrom or therefrom, as applicable, and the remaining parts shall remain in
full force as though the invalid, illegal or unenforceable portion had never
been a part hereof or thereof, as applicable. This Amendment may be executed in
any number of counterparts, including by electronic or facsimile transmission,
each of which when so delivered shall be deemed an original, but all such
counterparts taken together shall constitute but one and the same instrument.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have caused this Amendment
to be executed as of the date first written above.

 

BORROWER:     HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     By:  

/s/ K. Nicholas Martitsch

    Name:   K. Nicholas Martitsch     Title:   Secretary, Associate General
Counsel and Chief Compliance Officer

[Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement]

 

6



--------------------------------------------------------------------------------

AGENT:     UNION BANK, N.A., as Agent     By:  

/s/ James B. Goudy

      James B. Goudy     Title:   Vice President LENDER:     UNION BANK, N.A.,
as Lender     By:  

/s/ James B. Goudy

      James B. Goudy     Title:   Vice President

[Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA, as Lender     By:  

/s/ Tim Stephens

      Tim Stephens     Title:   Authorized Signatory

[Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

SCHEDULE C

LENDERS AND REVOLVING LOAN COMMITMENTS

(As of December 17, 2012)

 

LENDER

NAME AND ADDRESS

  

LENDER

COMMITMENT

    

PRO RATA
SHARE

 

UNION BANK, N.A.

Attention: J. William Bloore and

      James B. Goudy

99 Almaden Boulevard, Suite 200

San Jose, California 95113

 

Facsimile: (408) 280-7163

   $ 30,000,000.00         100 % 

TOTAL COMMITMENT:

   $ 30,000,000.00         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE D

AGENT’S AND LENDERS’ WIRE TRANSFER

INFORMATION FOR PAYMENTS

[See Attached]